NEXTWAVE WIRELESS INC. 10350 Science Center Drive, Suite 210 SAN DIEGO, CA 92121 VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery of information up until 11:59 P.M. Eastern Time the day before the cut-off date orthe meeting date. Have your proxy card in hand when you access the web site and follow the instructions to obtain your records and to create an electronic voting instruction form. Electronic Delivery of Future PROXY MATERIALS If you would like to reduce the costs incurred by our company in mailing proxy materials, you can consent to receiving all future proxy statements, proxy cards and annual reports electronically via e-mail or the Internet. To sign up for electronic delivery, please follow the instructions above to vote using the Internet and, when prompted, indicate that you agree to receive or access proxy materials electronically in future years VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59 P.M. Eastern Time the day before the cut-off date orthe meeting date. Have your proxy card in hand when you call and then follow the instructions. InvestorAddressLine1 InvestorAddressLine2 InvestorAddressLine3 InvestorAddressLine4 InvestorAddressLine5 John Sample 1 ANY CITY, ONA1A 1A1 VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope we have provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. CONTROL# → 000000000000 NAME THE COMPANY NAME INC. - COMMON THE COMPANY NAME INC. - CLASS A THE COMPANY NAME INC. - CLASS B THE COMPANY NAME INC. - CLASS C THE COMPANY NAME INC. - CLASS D THE COMPANY NAME INC. - CLASS E THE COMPANY NAME INC. - CLASS F THE COMPANY NAME INC. - 401 K SHARES 12 3 , 4 5 6 , 7 8 9 , 0 1 2 . 1 2 3 4 5 1 2 3 , 4 5 6 , 7 8 9 , 0 1 2 . 1 2 3 4 5 1 2 3 , 4 5 6 , 7 8 9 , 0 1 2 . 1 2 3 4 5 1 2 3 , 4 5 6 , 7 8 9 , 0 1 2 . 1 2 3 4 5 1 2 3 , 4 5 6 , 7 8 9 , 0 1 2 . 1 2 3 4 5 1 2 3 , 4 5 6 , 7 8 9 , 0 1 2 . 1 2 3 4 5 1 2 3 , 4 5 6 , 7 8 9 , 0 1 2 . 1 2 3 4 5 PAGE1OF2 TO VOTE MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: � KEEP THIS PORTION FOR YOUR RECORDS DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. For Withhold For All To withhold authority to vote for any individual nominee(s), mark "For All Except" and write thenumber(s) of the nominee(s) on the line below. All All Except The Board of Directors recommends that you vote FOR the following: 1. Election of Directors Nominees o o o 01Allen Salmasi 02Douglas F. Manchester 03Robert T. Symington The Board of Directors recommends you vote FOR the following proposal(s): For Against Abstain 2. To ratify the selection of Ernst & Young LLP as our independent registered public accounting firm to audit the consolidated financial statements of NextWave Wireless, Inc.and its subsidiaries for the fiscal year ended January 1, 2011; o o o 3. To consider and vote upon a proposal to amend our Amended and Restated Certificate of Incorporation to effect a reverse stock split of our outstanding common stock at a ratio of one for seven (1:7), and in connection therewith, to reduce the number of authorized shares of common stock by the same ratio and increase the par value per share of our common stock by the same ratio. o o o NOTE: To consider any other matters that may properly come before the meeting or any adjournments or postponements of the meeting. YES NO InvestorAddressLine1 Please indicate if you plan to attend this meeting o o InvestorAddressLine2 Please sign exactly as your name(s) appear(s) hereon. When signing as attorney, executor, administrator, or other fiduciary, please give full title as such. Joint owners should each sign personally. All holders must sign. If a corporation or partnership, please sign in full corporate or partnership name, by authorized officer. InvestorAddressLine3 InvestorAddressLine4 InvestorAddressLine5 John Sample 1 ANY CITY, ONA1A 1A1 SHARES CUSIP # Signature [PLEASE SIGN WITHIN BOX] Date JOB # Signature (Joint Owners) Date SEQUENCE# Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting: The Notice & Proxy Statement, Annual Report is/areavailable at www.proxyvote.com. NextWave Wireless Inc. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS ANNUAL MEETING OF STOCKHOLDERS June 3, 2010 The undersigned does hereby constitute and appoint FRANCIS J. HARDING and FRANK A. CASSOU with the power of substitution, proxies for and in the name, place and stead of the undersigned, to vote all shares votable by the undersigned at the stockholder annual meeting of NextWave Wireless Inc. to be held at the Doubletree Del Mar located at 11915 El Camino Real, San Diego, CA 92130 on June 3, 2009 at 9:00 a.m., Pacific Daylight Time and at any journment thereof. THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED AS DIRECTED HEREIN. IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED IN ACCORDANCE WITH THE RECOMMENDATION OFTHE BOARD OF DIRECTORS OF NEXTWAVE WIRELESS, INC. FOR ALL THE NOMINEES IN ITEM 1, FOR THE PROPOSAL IN ITEM 2, FOR THE PROPOSAL IN ITEM 3 AND, AS SAID PROXY HOLDER SHALL DEEM ADVISABLE, ON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. Continued and to be signed on reverse side
